—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Jones, J.), dated October 29, 1998, which granted the defendants’ motion to strike the complaint as a sanction for failing to preserve evidence.
Ordered that the order is affirmed, with costs.
The Supreme Court providently exercised its discretion in striking the plaintiffs complaint as á sanction for'his failure to preserve evidence crucial to the defense of the case (see, Squitieri v City of New York, 248 AD2d 201; Kirkland v New York City Hous. Auth., 236 AD2d 170; Abar v Freightliner Corp., 208 AD2d 999). Sullivan, J. P., S. Miller, Friedmann and Schmidt, JJ., concur.